 



EXHIBIT 10.3
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of August 8, 2006, among ALLIS-CHALMERS ENERGY
INC., a Delaware corporation, as borrower (the “Borrower”), the undersigned
Guarantors (collectively, the “Guarantors”), ROYAL BANK OF CANADA, as
Administrative Agent for the Lenders parties to the hereinafter defined Credit
Agreement (in such capacity, the “Administrative Agent”) and the undersigned
Lenders.
     Reference is made to the Amended and Restated Credit Agreement dated as of
January 18, 2006 among Borrower, the Administrative Agent and the Lenders
parties thereto (as amended, the “Credit Agreement”). Unless otherwise defined
in this Amendment, capitalized terms used herein shall have the meaning set
forth in the Credit Agreement; all section and schedule references herein are to
sections and schedules in the Credit Agreement; and all paragraph references
herein are to paragraphs in this Amendment.
RECITALS
     A. Subsequent to the execution of the Credit Agreement and pursuant to a
Certificate of Merger dated February 3, 2006 and filed with the Louisiana
Secretary of State on February 8, 2006, a Wholly-Owned Subsidiary of the
Borrower, Delta Rental Service, Inc., a Louisiana corporation, which executed a
Guaranty and Security Agreement securing the Obligations, was merged with and
into another Wholly-Owned Subsidiary of the Borrower, Specialty Rental Tools,
Inc., a Louisiana corporation (“Specialty Rental Tools”), which executed a
Guaranty and Security Agreement securing the Obligations.
     B. Subsequent to the execution of the Credit Agreement and pursuant to a
Certificate of Merger dated February 3, 2006 and filed with the Texas Secretary
of State on February 8, 2006, Specialty Rental Tools was merged with and into
another Wholly-Owned Subsidiary of the Borrower, Safco-Oil Field Products, Inc.,
a Texas corporation (“Safco”), which executed a Guaranty and Security Agreement
securing the Obligations. Pursuant to Amended and Restated Articles of
Incorporation of Safco dated February 3, 2006 and filed with the Texas Secretary
of State on February 9, 2006, Safco changed its name to Allis-Chalmers Rental
Tools, Inc.
     C. Subsequent to the execution of the Credit Agreement and pursuant to
Articles of Merger dated February, 2006 and filed with the Texas Secretary of
State on February 15, 2006, a Wholly-Owned Subsidiary of the Borrower, Downhole
Injection Systems, LLC, a Texas limited liability company, which executed a
Guaranty and Security Agreement securing the Obligations, was merged with and
into another Wholly-Owned Subsidiary of the Borrower, Capcoil Tubing Services,
Inc., a Texas corporation (“Capcoil”), which executed a Guaranty and Security
Agreement securing the Obligations. Pursuant to Amended and Restated Articles of
Incorporation of Capcoil dated February, 2006 and filed with the Texas Secretary
of State on February 15, 2006, Capcoil changed its name to Allis-Chalmers
Production Services, Inc.
     D. Subsequent to the execution of the Credit Agreement, the Borrower
acquired 100% of the common stock of Rogers Oil Tool Services, Inc., a Louisiana
corporation (“ROTS”). The Lenders have consented to such acquisition and to the
Borrower’s issuance of common stock and the giving of a promissory note in
partial payment of the purchase price of ROTS and to Borrower’s entering into a
non-

1

First Amendment to Allis-Chalmers
Energy Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



competition agreement and lease of certain real property in connection therewith
pursuant to a Consent and Waiver from the Lenders dated March 27, 2006.
     E. Subsequent to the date of the Credit Agreement, the Borrower has formed
two wholly owned limited liability company subsidiaries, Allis-Chalmers GP, LLC,
a Delaware limited liability company (“AC GP”), and Allis-Chalmers LP, LLC, a
Delaware limited liability company (“AC LP”). The Borrower has also formed
Allis-Chalmers Management LP, a Texas limited partnership (“AC Management”). AC
GP is the sole general partner of AC Management. AC LP is the sole limited
partner of AC Management.
     F. The Borrower has requested certain amendments to the Credit Agreement in
connection with Borrower’s acquisition of 100% of the capital stock of DLS
Drilling Logistics and Services Corp., a British Virgin Islands corporation
(“DLS”), and certain equity and debt issuances by the Borrower to finance
Borrower’s purchase of DLS.
     G. All of the Lenders and Borrower have agreed to amend the Credit
Agreement as hereinafter set forth.
     Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:
     Paragraph 1. Amendments. Effective as of the Amendment Date, the Credit
Agreement is amended as follows:
     1.1 Definitions. Section 1.01 of the Credit Agreement is amended as
follows:
     (a) Each of the following definitions is amended in its entirety to read as
follows:
     “‘Agreement’ means this Credit Agreement as amended by the First
Amendment.”
     “‘Consolidated Senior Debt’ means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, without duplication, the
sum of (a) the Outstanding Amount of all Revolving Loans and L/C Obligations,
(b) all secured Indebtedness owing by Borrower or any Loan Party permitted under
Section 7.04, and (c) the Outstanding Amount of all obligations owed to Lenders
under Lender Hedging Agreements.”
     “‘Letter of Credit Sublimit’ means an amount equal to the lesser of (i) the
Aggregate Revolving Commitment and (ii) $15,000,000; provided that the
$15,000,000 amount shall be reduced dollar for dollar (but not below $5,000,000)
to the extent (a) Letters of Credit are no longer necessary to secure the
Indebtedness described in clauses (1) and (2) of Section 6.12(iv), or
(b) replacement letters of credit have been issued in Argentina by a local
letter of credit issuer or (c) such Indebtedness has been refinanced locally in
Argentina.”
     “‘Senior Unsecured Notes’ means the senior notes due 2014 of the Borrower
issued pursuant to that certain Indenture among the Borrower, its Subsidiaries
party thereto and Wells Fargo Bank, N.A., as trustee, dated January 18, 2006
consisting of (i) those senior notes in the original principal amount of
$160,000,000 issued on January 18, 2006 and (ii) those additional senior notes
in an original principal amount no greater than $95,000,000 issued to partially
finance the DLS Acquisition.”

2

First Amendment to Allis-Chalmers
Energy Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



     “‘Triggering Sale’ means receipt of any Insurance Payment and any
Disposition (including sales of stock or other equity interests of Subsidiaries)
(other than a Disposition permitted by Section 7.07(a), (b) or (c)) by any Loan
Party to any other Person (other than to the Borrower or to a Wholly-Owned
Domestic Subsidiary of the Borrower) with respect to which the Net Cash Proceeds
realized by any Loan Party for such Disposition and from any Insurance Payments,
when aggregated with the Net Cash Proceeds from all such other Dispositions by
the Loan Parties occurring since the First Amendment Closing Date and all
Insurance Payments received by the Loan Parties since the First Amendment
Closing Date, equals or exceeds the Threshold Amount. The portion of the Net
Cash Proceeds in excess of the Threshold Amount is herein called the “Reduction
Amount.”
     (b) The following definitions are inserted alphabetically into Section 1.01
of the Credit Agreement:
     “‘Amendment Date’ means the date the First Amendment by its terms becomes
effective among the parties thereto.”
     “‘Argentina CapEx’ means Capital Expenditures by DLS or any of its
Subsidiaries for the purchase of equipment or fixed or capital assets intended
for use in, or actually used in, Argentina or Bolivia.”
     “‘DLS’ means DLS Drilling Logistics and Services Corp., a British Virgin
Islands corporation.”
     “‘DLS Acquisition’ means the acquisition by the Borrower of 100% of the
capital stock of DLS pursuant to that certain Stock Purchase Agreement among
Bridas International Holdings Ltd., a British Virgin Islands international
business company, Bridas Central Company, Ltd., a British Virgin Islands
international business company, Associated Petroleum Investors Limited, a
British Virgin Islands international business company, as sellers, and Borrower,
as buyer.”
     “‘First Amendment” means that certain First Amendment to Amended and
Restated Credit Agreement dated as of August 8, 2006, among the Borrower, the
Guarantors, Royal Bank of Canada, as Administrative Agent and Collateral Agent,
and the Lenders.”
     1.2 Section 2.04. Section 2.04 of the Credit Agreement is amended as
follows:
     (a) Section 2.04(b)(iii) of the Credit Agreement is amended in its entirety
to read as follows:
     “(iii) Debt Issuances. Immediately upon the receipt by Borrower or any Loan
Party of the Net Cash Proceeds of any Debt Issuance (excluding Borrower’s
receipt of Net Cash Proceeds from the issuance of the Senior Unsecured Notes),
the Borrower shall prepay the Revolving Loans and/or Cash Collateralize the L/C
Obligations as hereafter provided in an aggregate amount equal to 100% of such
Net Cash Proceeds (such prepayment to be applied as set forth in clause
(v) below).”

3

First Amendment to Allis-Chalmers
Energy Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



     (b) Section 2.04(b)(iv) of the Credit Agreement is amended in its entirety
to read as follows:
     “(iv) Equity Issuances. Immediately upon the receipt by the Borrower of the
Net Cash Proceeds of any Equity Issuance, the proceeds of which are not used to
finance either a Permitted Acquisition or the DLS Acquisition, the Borrower
shall prepay the Revolving Loans and/or Cash Collateralize the L/C Obligations
in an aggregate amount equal to 100% of such Net Cash Proceeds (such prepayment
to be applied as set forth in clause (v) below). Net Cash Proceeds of any Equity
Issuance, the proceeds of which are used to finance either a Permitted
Acquisition or the DLS Acquisition, shall not be required to be used to prepay
the Revolving Loans and/or Cash Collateralize the L/C Obligations. Whether Net
Cash Proceeds of any Equity Issuance are used for a Permitted Acquisition, the
DLS Acquisition or another type of acquisition, if such acquisition would be
subject to Section 6.15, the Borrower shall comply with the requirements of
Section 6.15.”
     1.3 Section 6.12. Section 6.12 of the Credit Agreement is amended in its
entirety to read as follows:
     “6.12 Use of Proceeds. Use proceeds of the Revolver Facility to
(i) refinance the Indebtedness outstanding under the Original Credit Agreement,
(ii) refinance certain other Indebtedness of Borrower and/or its Subsidiaries
outstanding on the First Amendment Closing Date, (iii) finance working capital
requirements and other general corporate purposes of the Borrower and its
Domestic Subsidiaries, including Permitted Acquisitions, (iv) issue Letters of
Credit including (1) a Letter of Credit of up to $9,100,000 to secure
Indebtedness of DLS owing to US Bank National Association and (2) a Letter of
Credit of up to $2,269,864 to secure a customs duty guarantee issued by Banco
Bisa, (v) pay transaction fees and expenses, and (vi) make loans to DLS and/or
have Letters of Credit issued for DLS or DLS’ Subsidiaries in an aggregate
amount at any one time not to exceed $5,000,000 to fund local operations or
Argentina CapEx.”
     1.4 Section 7.01. Section 7.01 of the Credit Agreement is amended by
deleting the word “and” at the end of clause (k), substituting for the period at
the end of clause (l) a semicolon and inserting the following new subsections
(m), (n), (o) and (p) to read as follows:
     “(m) Liens securing Indebtedness of DLS to Borrower of up to $19,100,000 to
refinance Indebtedness owing by DLS to Hudson Global permitted under Section
7.04(h);
     (n) Liens securing unlimited intercompany Indebtedness between DLS and DLS’
Subsidiaries, including both “due to” and “due from” intercompany loans and
receivables between DLS and DLS’ Subsidiaries permitted under Section 7.04(i);
     (o) Liens securing Indebtedness of up to $9,100,000 owing by DLS’ Argentina
Branch to US Bank National Association and Indebtedness of up to $9,100,000
owing by DLS and/or DLS’ Subsidiaries owing to local lenders in Argentina
incurred to refinance the $9,100,000 Indebtedness owing by DLS’ Argentina Branch
to US Bank National Association permitted under Section 7.04(j); and
     (p) Liens on assets of DLS and DLS’ Subsidiaries securing Indebtedness of
up to $10,000,000 owing by DLS and/or DLS’ Subsidiaries to local lenders in
Argentina

4

First Amendment to Allis-Chalmers
Energy Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



incurred to fund local operations and/or Argentina CapEx permitted under
Section 7.04(l).”
     1.5 Section 7.02. Section 7.02 of the Credit Agreement is amended as
follows:
     (a) Section 7.02(e) of the Credit Agreement is amended in its entirety to
read as follows:
     “(e) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business to Persons other than Affiliates of the
Borrower, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;”
     (b) Section 7.02(g) of the Credit Agreement is amended in its entirety to
read as follows:
     “(g) Investments consisting of (i) the acquisition of 100% of the capital
stock of Specialty Rental Tools, Inc., (ii) the acquisition of 100% of the
capital stock of Rogers Oil Tool Services, Inc., (iii) the acquisition of 100%
of the capital stock of DLS and (iv) other Investments made by issuance of
Borrower’s Equity Interest; provided any Investment described in clause (iv) has
been approved in writing by the Administrative Agent;
     (c) Section 7.02 of the Credit Agreement is amended by substituting for the
period at the end of clause (h) a semicolon and inserting the following new
subsections (i), (j), (k), (l) and (m) to read as follows:;
     “(i) Investments consisting of Borrower’s lending up to $19,100,000 to DLS
to refinance existing Indebtedness owing by DLS to Hudson Global;
     (j) Investments consisting of unlimited intercompany Indebtedness between
DLS and DLS’ Subsidiaries, including both “due to” and “due from” intercompany
loans and receivables between DLS and DLS’ Subsidiaries;
     (k) Investments consisting of Borrower’s and Guarantors’ being liable for
up to $9,100,000 in connection with a Letter of Credit to be issued by the L/C
Issuer under this Agreement to secure Indebtedness of up to $9,100,000 owing by
DLS’ Argentina Branch to US Bank National Association, such Letter of Credit to
be substituted for and replace an existing letter of credit issued by JPMorgan
Chase Bank;
     (l) Investments consisting of Borrower’s and Guarantors’ being liable in
connection with a Letter of Credit to be issued by the L/C Issuer under this
Agreement to secure a customs duty guarantee issued by Banco Bisa for the
benefit of DLS’ Argentina Branch; and
     (m) other Investments by Borrower (including monies funded under this
Agreement and lent to DLS and DLS’ Subsidiaries and Letters of Credit issued
under this Agreement to secure obligations of DLS and DLS’ Subsidiaries) in DLS
and/or DLS’ Subsidiaries in an aggregate amount at any one time not to exceed
$5,000,000 (such $5,000,000 limit to be applicable to all Investments described
in this clause (m), whether or not funded or issued under this Agreement).”

5

First Amendment to Allis-Chalmers
Energy Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



     1.6 Section 7.04. Section 7.04 of the Credit Agreement is amended by
deleting the word “and” at the end of clause (f), substituting for the period at
the end of clause (g) a semicolon and inserting the following new subsections
(h), (i), (j), (k), (l), (m) and (n) and the proviso at the end to read as
follows:
     “(h) Indebtedness of Borrower to Tommie L. Rogers of $750,000 to partially
finance the acquisition of Rogers Oil Tool Services, Inc.;
     (i) Indebtedness of $150,000 for non-competition payments payable $50,000
per year for three years beginning on the date Tommie L. Rogers’ employment with
the Borrower terminates;
     (j) Indebtedness of DLS to Borrower of up to $19,100,000 to refinance
Indebtedness owing by DLS to Hudson Global;
     (k) unlimited intercompany Indebtedness between DLS and DLS’ Subsidiaries,
including both “due to” and “due from” intercompany loans and receivables
between DLS and DLS’ Subsidiaries;
     (l) Indebtedness of up to $9,100,000 owing by DLS’ Argentina Branch to US
Bank National Association and Indebtedness of up to $9,100,000 owing by DLS
and/or DLS’ Subsidiaries owing to local lenders in Argentina incurred to
refinance the $9,100,000 Indebtedness owing by DLS’ Argentina Branch to US Bank
National Association;
     (m) Indebtedness of up to $2,269,864 owing by DLS in connection with an
Argentina customs duty guarantee issued by Banco Bisa for the benefit of DLS’
Argentina Branch; and
     (n) Indebtedness of up to $10,000,000 owing by DLS and/or DLS’ Subsidiaries
owing to local lenders in Argentina incurred to fund local operations and/or
Argentina CapEx; provided, such Indebtedness may not be guaranteed by Borrower
or any of its Subsidiaries (other than DLS and DLS’ Subsidiaries) or secured by
any assets of Borrower or any of its Subsidiaries (other than DLS and DLS’
Subsidiaries) but such Indebtedness may be secured by Liens on assets of DLS and
DLS’ Subsidiaries;
     provided, that if any Indebtedness is incurred pursuant to this
Section 7.04, both before and after such Indebtedness is created, incurred or
assumed, no Default or Event of Default shall exist.”
     1.7 Section 7.05. Section 7.05 of the Credit Agreement is amended by
deleting the figure “$500,000” and substituting therefor the figure
“$5,000,000.”
     1.8 Section 7.14. Section 7.14 of the Credit Agreement is amended in its
entirety to read as follows:
     “Section 7.14 Capital Expenditures. Make or incur capital expenditures of
the type and for the relevant Fiscal Year exceeding in the aggregate the amounts
set forth below:

6

First Amendment to Allis-Chalmers
Energy Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



                              Borrower Capital             Expenditure
(excluding             Argentina CapEx but             including Mexico        
Fiscal Year   CapEx)   Mexican CapEx   Argentina CapEx
2006
  $ 22,000,000     $ 6,000,000     $ 7,000,000  
 
                       
2007
  $ 15,000,000     $ 3,000,000     $ 18,000,000  
 
                       
2008
  $ 15,000,000     $ 3,000,000     $ 10,000,000  
 
                       
2009
  $ 15,000,000     $ 3,000,000     $ 10,000,000  
 
                       
2010
  $ 15,000,000     $ 3,000,000     $ 10,000,000  

     Paragraph 2. Effective Date. This Amendment shall not become effective
until the date (such date, the “Amendment Date”) the Administrative Agent
receives all of the agreements, documents, certificates, instruments, and other
items described below:
     (a) this Amendment, executed by the Borrower, the Guarantors, and each
other Lender;
     (b) a Second Amendment to Pledge and Security Agreement executed by
Borrower;
     (c) a First Amendment to Pledge and Security Agreement executed by
Allis-Chalmers Production Services, Inc., f/k/a Capcoil Tubing Services, Inc.,
successor by merger to Downhole Injection Systems, LLC;
     (d) a First Amendment to Pledge and Security Agreement executed by
Allis-Chalmers Rental Tools, Inc., f/k/a Safco-Oil Field Products, Inc.,
successor by merger to Specialty Rental Tools, Inc. and Delta Rental Service,
Inc.;
     (e) Pledge and Security Agreement executed by Allis-Chalmers GP, LLC;
     (f) Pledge and Security Agreement executed by Allis-Chalmers LP, LLC;
     (g) Pledge and Security Agreement executed by Allis-Chalmers Management,
LP;
     (h) Pledge and Security Agreement executed by Rogers Oil Tool Services,
Inc.;
     (i) Patent Security Agreement executed by Borrower;
     (j) Guaranty executed by Rogers Oil Tool Services, Inc.;
     (k) stock certificate evidencing 100% of the common stock of Allis-Chalmers
Production Services, Inc.;

7

First Amendment to Allis-Chalmers
Energy Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



     (l) stock certificate evidencing 100% of the common stock of Allis-Chalmers
Rental Tools, Inc.;
     (m) stock certificate evidencing 100% of the common stock of Allis-Chalmers
Tubular Services, Inc.;
     (n) stock certificate evidencing 100% of the common stock of Rogers Oil
Tool Services, Inc.;
     (o) stock certificate evidencing 65% of the common stock of DLS Drilling
Logistics and Services Corp.;
     (p) from the Borrower, ACPS, ACRT, ACTS, AC GP, AC LP, AC Management and
ROTS, such certificates of secretary, assistant secretary, manager, or general
partner, as applicable, as the Administrative Agent may require, certifying
(i) resolutions of its board of directors, managers or members (or their
equivalent) authorizing the execution and performance of this Amendment and the
other Loan Documents which such Person is executing in connection herewith,
(ii) the incumbency and signature of the officer executing such documents, and
(iii) no change in such Person’s organizational documents since January 18, 2006
or attaching copies of any changes since that date;
     (q) satisfactory evidence that a $25,000 amendment fee has been paid to the
Administrative Agent for the pro rata benefit of each Lender;
     (r) fees and expenses required to be paid pursuant to Paragraph 5 of this
Amendment, to the extent invoiced prior to the Amendment Date;
     (s) such other assurances, certificates, documents and consents as the
Administrative Agent may require.
     The continued effectiveness of this Amendment is also subject to the
condition subsequent that by 5:00 p.m. New York time on August 16, 2006 the DLS
Acquisition shall have closed and the Debt Issuance and Equity Issuance related
thereto shall have been consummated.
     Paragraph 3. Acknowledgment and Ratification. As a material inducement to
the Administrative Agent and the Lenders to execute and deliver this Amendment,
each of the Borrower and the Guarantors (i) consents to the agreements in this
Amendment, (ii) agrees and acknowledges that the execution, delivery, and
performance of this Amendment shall in no way release, diminish, impair, reduce,
or otherwise affect the respective obligations of the Borrower or any Guarantor
under the Loan Documents to which it is a party, which Loan Documents shall
remain in full force and effect, and all rights thereunder are hereby ratified
and confirmed.
     Paragraph 4. Representations. As a material inducement to the
Administrative Agent and the Lenders to execute and deliver this Amendment, each
of the Borrower and the Guarantors represents and warrants to the Administrative
Agent and the Lenders that as of the Amendment Date and as of the date of
execution of this Amendment, (a) all representations and warranties in the Loan
Documents are true and correct in all material respects as though made on the
date hereof, except to the extent that any of them speak to a different specific
date, and (b) no Default or Event of Default exists.
     Paragraph 5. Expenses, Funding Losses. The Borrower shall pay on demand all
reasonable costs, fees, and expenses paid or incurred by the Administrative
Agent incident to this Amendment, including, without limitation, Attorney Costs
in connection with the negotiation, preparation, delivery,

8

First Amendment to Allis-Chalmers
Energy Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



and execution of this Amendment and any related documents, filing and recording
costs, and the costs of title insurance endorsements, if any.
     Paragraph 6. Miscellaneous. This Amendment is a “Loan Document” referred to
in the Credit Agreement. The provisions relating to Loan Documents in Article X
of the Credit Agreement are incorporated in this Amendment by reference. Unless
stated otherwise (a) the singular number includes the plural and vice versa and
words of any gender include each other gender, in each case, as appropriate,
(b) headings and captions may not be construed in interpreting provisions,
(c) this Amendment must be construed, and its performance enforced, under Texas
law and applicable federal law, (d) if any part of this Amendment is for any
reason found to be unenforceable, all other portions of it nevertheless remain
enforceable, and (e) this Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document.
     Paragraph 7. Entire Agreement. This amendment represents the final
agreement between the parties about the subject matter of this amendment and may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.
     Paragraph 8. Parties. This Amendment binds and inures to the benefit of the
Borrower, the Guarantors, the Administrative Agent, the other Lenders, and their
respective successors and assigns.
     Paragraph 9. Further Assurances. The parties hereto each agree to execute
from time to time such further documents as may be necessary to implement the
terms of this Agreement.
     The parties hereto have executed this Amendment in multiple counterparts to
be effective as of the Effective Date.
Remainder of Page Intentionally Blank
Signature Pages to Follow.

9

First Amendment to Allis-Chalmers
Energy Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            BORROWER:


ALLIS-CHALMERS ENERGY INC.,
a Delaware corporation, as Borrower
      By:   /s/ Victor M. Perez        Victor M. Perez        Chief Financial
Officer     

Signature Page 1

First Amendment to Allis-Chalmers
Energy Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



GUARANTORS:



            AirComp L.L.C.
      By:   /s/ Victor M. Perez        Victor M. Perez        Chief Financial
Officer        Allis-Chalmers Tubular Services, Inc., f/k/a
Jens’ Oil Field Service, Inc.
      By:   /s/ Victor M. Perez        Victor M. Perez        Chief Financial
Officer        Strata Directional Technology, Inc.
      By:   /s/ Victor M. Perez        Victor M. Perez        Chief Financial
Officer        Mountain Compressed Air, Inc.
      By:   /s/ Theodore F. Pound, III        Theodore F. Pound, III        Vice
President and Secretary     

            Allis-Chalmers Rental Tools, Inc., f/k/a Safco-Oil Field
Products, Inc., successor by merger to Specialty Rental
Tools, Inc, and Delta Rental Service, Inc.
      By:   /s/ Victor M. Perez        Victor M. Perez        Chief Financial
Officer        Allis-Chalmers Production Services, Inc., f/k/a Capcoil
Tubing Services, Inc., successor by merger to Downhole
Injection Systems, LLC
      By:   /s/ Victor M. Perez        Victor M. Perez        Chief Financial
Officer        Target Energy Inc.
      By:   /s/ Theodore F. Pound, III        Theodore F. Pound, III        Vice
President and Secretary        OilQuip Rentals Inc.
      By:   /s/ Theodore F. Pound, III        Theodore F. Pound, III        Vice
President and Secretary     



Signature Page 2

First Amendment to Allis-Chalmers
Energy Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT


ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent
      By:   /s/ David Wheatley     Name:   David Wheatley     Title:   Manager,
Agency       L/C ISSUER AND LENDER:


ROYAL BANK OF CANADA, as a Lender
and L/C Issuer
      By:   /s/ Jason S. York     Name:   Jason S. York     Title:   Authorized
Signatory    

Signature Page 3

First Amendment to Allis-Chalmers
Energy Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



            LENDER:


CATERPILLAR FINANCIAL
SERVICES CORPORATION, as Lender
      By:   /s/ Michael M. Ward     Name:   Michael M. Ward     Title:  
Business Underwriter    

Signature Page 4

First Amendment to Allis-Chalmers
Energy Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



            LENDER:


COMMERCEBANK,
as a Lender
      By:   /s/ Francisco Rivero     Name:   Francisco Rivero     Title:  
Senior Vice President         By:   /s/ Lance Shervin Ramesh     Name:   Lance
Shervin Ramesh     Title:   Vice President — U.S. Oil & Gas Banking    

Signature Page 5

First Amendment to Allis-Chalmers
Energy Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 5.05
EXISTING INDEBTEDNESS
($ in 000’s)
as of the Amendment Date

         
9.0% Senior Notes—original
    160,000  
Additional Senior Notes
    80,000  
Other Indebtedness:
       
Capcoil Non-Compete
    220  
Jens’ Non-Compete
    103  
Mountain Air Seller Note
    150  
N/P to former A-C Directors
    33  
Safco Non-Compete
    100  
Caterpillar Financial Notes
    2,820  
Rogers’ Seller’s Note
    750  
Rogers’ Non-Compete
    150  
DLS Argentina Branch/US Bank Debt
    9,100  
DLS/Banco Bisa
    2,200  
Insurance Financed
    1,398  
TOTAL
    257,024  

Supplemental Schedule 5.05

First Amendment to Allis-Chalmers
Energy Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES
AND OTHER EQUITY INVESTMENTS
(a) Subsidiaries as of the Amendment Date:

          Name   Jurisdiction of Organization   Ownership
 
       
OilQuip Rentals, Inc.
  Delaware   100% owned by the Borrower
 
       
Allis-Chalmers Production Services, Inc. f/k/a Capcoil Tubing Services, Inc. and
successor by merger to Downhole Injection Systems, LLC
  Texas   100% owned by the Borrower
 
       
Allis-Chalmers Rental Tools, Inc.
f/k/a Safco-Oil Field Products, Inc. successor by merger to Specialty Rental
Tools, Inc., itself successor by merger With Delta Rental Service, Inc.
  Texas   100% owned by the Borrower
 
       
Allis-Chalmers Tubular Services, Inc.
  Texas   100% owned by the Borrower
 
       
Strata Directional Technology, Inc.
  Texas   100% owned by the Borrower
 
       
AirComp, LLC
  Delaware   100% owned by the Mountain Compressed Air, Inc.
 
       
Mountain Compressed Air, Inc.
  Texas   100% owned by OilQuip Rentals, Inc.
 
       
Target Energy, Inc.
  Delaware   100% owned by the Borrower
 
       
Rogers Oil Tool Services, Inc.
  Louisiana   100% owned by the Borrower
 
       
DLS Drilling Logistics and Services, Corp.
  British Virgin Islands   100% owned by the Borrower
 
       
Allis-Chalmers GP, LLC
  Delaware   100% owned by the Borrower
 
       
Allis-Chalmers LP, LLC
  Delaware   100% owned by the Borrower

Supplemental Schedule 5.13

First Amendment to Allis-Chalmers
Energy Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



         
Allis-Chalmers Management LP
  Texas   100% general partner interest owned by AC GP and 100% limited partner
interest owned by AC LP

(b) Other Equity Investments as of the Amendment Date:
(c) Other Investments as of the Amendment Date:

Supplemental Schedule 5.13

First Amendment to Allis-Chalmers
Energy Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 5.22
LEASED LOCATIONS
as of Amendment Date
Borrower
1. Leased office space in Houston, Texas
AirComp
1. Leased site in Grand Junction, Colorado
2. Leased site in Farmington, New Mexico
3. Leased site in Fort Stockton, Texas
4. Leased site in San Angelo, Texas
5. Leased site in Carlsbad, New Mexico
6. Leased site in Denver, Colorado
7. Leased site in Houston, Texas
8. Leased site in Wilburton, Oklahoma
9. Leased site in Granbury, Texas
10. Leased site in Sonora, Texas
AC Tubular
1. Leased site in Buffalo, Texas
2. Leased site in Pearsall, Texas
3. Leased site in Edinburg, Texas
4. Leased site in Lafayette, Louisiana
5. Leased site in Houma, Louisiana
6. Leased site in Corpus Christi, Texas
7. Leased site in Kilgore, Texas
Strata
1. Leased site in Houston, Texas
2. Leased site in Corpus Christi, Texas
3. Leased site in Lafayette, Louisiana
4. Leased site in Oklahoma City, Oklahoma
AC Rental Tools
1. Leased site in Houston, Texas
2. Leased site in Broussard, Louisiana
AC Production Services
1. Leased site in Midland, Texas
2. Leased site in Corpus Christi, Texas
3. Leased site in Carthage, Texas
4. Leased site in Kilgore, Texas
5. Leased site in Cordell, Oklahoma
Rogers Oil Tool Services
1. Leased site in Broussard, Louisiana
2. Leased site in Elk City, Oklahoma
Target Energy, Inc.
1. Leased site in Houston, Texas
Supplemental Schedule 5.22

 

First Amendment to Allis-Chalmers
Energy Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 5.23
MATERIAL AGREEMENTS
as of Amendment Date

1.   Lease Agreement between Materiales y Equipo Petroleo, S.A. de C.V. (Matyep)
and Jens’ Oil Field Service, now known as Allis-Chalmers Tubular Services, Inc.
dated August 4, 1997   2.   Indenture for Senior Unsecured Notes between Wells
Fargo Bank, N.A., as trustee, and Borrower and its Subsidiaries named therein  
3.   Stock Purchase Agreement among Bridas International Holdings Ltd., Bridas
Central Company, Ltd., Associated Petroleum Investors Limited and Borrower   4.
  Strategic Agreement with Pan American Energy (pursuant to which a majority of
DLS’ revenues are received)   5.   Drilling Equipment Contract between DLS and
Repsol-YPF   6.   Registration Rights Agreement dated January 18, 2006   7.  
Insurance Premium Financing Loan and Security Agreement dated May 10, 2005
between Allis-Chalmers Energy Inc. and Flatiron Capital Corp.

Supplemental Schedule 5.23

 

First Amendment to Allis-Chalmers
Energy Amended and Restated Credit Agreement